Exhibit 10.01

 

 

 

SECOND AMENDMENT

TO

364-DAY REVOLVING CREDIT AGREEMENT

dated as of

July 14, 2011

among

NUSTAR GP HOLDINGS, LLC

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT (this “Second
Amendment”) dated as of July 14, 2011, is among NUSTAR GP HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”); JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the undersigned
Lenders.

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain 364-Day Revolving Credit Agreement dated as of July 15, 2010, as amended
by the First Amendment to 364-Day Revolving Credit Agreement dated as of
March 7, 2011 (the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.

B. The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections and Articles in this Second
Amendment refer to Sections and Articles of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.01.

(a) The definition of “Applicable Rate” is hereby amended in its entirety to
read as follows:

“Applicable Rate means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be:

 

ABR
Spread

  Eurodollar
Spread     Facility Fee
Rate   0.750%     1.750 %      0.250 % 



--------------------------------------------------------------------------------

(b) The definition of “Change in Law” is hereby amended by removing the period
at the end of such definition and replacing it with the following:

“; provided that notwithstanding anything herein to the contrary (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, promulgated or issued.”

(c) The definition of “Excluded Taxes” is hereby amended by deleting the word
“and” before clause “(c)” in said definition and replacing it with a comma and
inserting the following at the end of said definition:

“ and (d) any Taxes imposed on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements set forth in FATCA after December 31, 2012.”

(d) The definition of “Foreign Lender” is hereby amended by deleting the last
word in the first sentence of such definition and replacing it with the word
“resident”.

(e) The definition of “Maturity Date” is hereby amended in its entirety to read
as follows:

“Maturity Date” means July 12, 2012.

(f) The following definition is hereby added where alphabetically appropriate to
read as follows:

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

2.2 Amendments to Section 2.15.

(a) Section 2.15(a) is hereby amended in its entirety to read as follows:

“(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law; provided that if the Borrower shall be
required to deduct any Taxes from such payments, then (i) in the case of
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender, or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.”

 

2



--------------------------------------------------------------------------------

(b) Section 2.15(e) is hereby amended in its entirety to read as follows:

“(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(ii) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.”

(c) The following clauses (f) and (g) shall be added to the end of Section 2.15
and shall read as follows:

“(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.15 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.”

 

3



--------------------------------------------------------------------------------

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with this Agreement, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (g).”

2.3 Global Amendments. Each reference to “364-Day Revolving Credit Agreement”
wherever it appears in the Credit Agreement is hereby amended to read “Revolving
Credit Agreement” (including on the cover page of the Credit Agreement, in any
exhibits to the Credit Agreement and in any defined term in which “364-Day
Revolving Credit Agreement” appears).

Section 3. Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 of the Credit Agreement) (the
“Effective Date”):

3.1 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Second Amendment
on or prior to the Effective Date.

3.2 The Administrative Agent shall have received from each Lender and the
Borrower, counterparts (in such number as may be requested by the Administrative
Agent) of this Second Amendment signed on behalf of such Persons.

3.3 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

3.4 No Default shall have occurred and be continuing, after giving effect to the
terms of this Second Amendment.

 

4



--------------------------------------------------------------------------------

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby: (a) acknowledges the terms of this Second Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agrees that from and after the Effective Date each
reference to the Credit Agreement in the Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Second Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Second Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct as of such earlier date and
(ii) no Default has occurred and is continuing.

4.3 Loan Document. This Second Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

4.4 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

4.5 NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.

4.6 GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

NUSTAR GP HOLDINGS, LLC By  

/s/ Steven A. Blank

  Steven A. Blank   Senior Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank By  

/s/ Muhammad Hasan

  Name: Muhammad Hasan   Title: Vice President

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, individually and as Syndication Agent By  

/s/ Andrew Johnson

  Name: Andrew Johnson   Title: Director

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK LTD. By  

/s/ Leon Mo

  Name: Leon Mo   Title: Authorized Signatory

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ Todd J. Mogil

  Name: Todd J. Mogil   Title: Vice President

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK NEW YORK BRANCH By  

/s/ Rolf Siebert

  Name: Rolf Siebert   Title: Senior Vice President By  

/s/ Matthew DeCarlo

  Name: Matthew DeCarlo   Title: First Vice President

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK By  

/s/ Sarah Cernosek

  Name: Sarah Cernosek   Title: Vice President

 

Signature Page to Second Amendment to

364-Day Revolving Credit Agreement